Title: From Thomas Jefferson to Joseph H. Nicholson, 23 February 1803
From: Jefferson, Thomas
To: Nicholson, Joseph H.


          
            Dear Sir
            Washington Feb. 23. 1803.
          
          It may be stated with truth, I believe, that the Secretary of the Navy has made his estimate on the present state of things in the Mediterranean, and the possible necessity of keeping that up, by sending a relieving squadron in place of the three frigates which are under orders to return. tho’ this could only be necessary in case our warfare there should become much more extensive, yet prudence required him to be prepared for that. but as there is not the smallest ground for believing that any other of the Barbary powers thinks of breaking with us, (for as to the demands some of them are making, there is never a moment they are not demanding) the relieving squadron in place of the three frigates ordered to return, will be the three small vessels which, with the Enterprize, will be employed there, under the protection of the two remaining frigates, and will be a much more effective force than the present one, against the Tripolitans alone. and it may be said that this is plainly to be inferred from the statement of this subject in the message on the opening of Congress, where it will be seen that the vessels in the Mediterranean were reinforced only in a moment when war with other powers was expected, that this apprehension had ceased already at the opening of Congress, and orders were given for the return of a part of the force, & a proposition made to Congress to furnish smaller vessels: it may be said with truth that the Executive has freely explained these ideas to such gentlemen as have made enquiries on the subject, and that it is perfectly understood to be their purpose to keep only 2 frigates & the 4. small vessels in the Mediterranean this summer: that this therefore is the only force which need be absolutely provided for, only giving power to add to it, should the present state of things be changed, contrary to present probabilities. certainly neither economy nor prudence permits to keep in actual service all the force which might be necessary in the worst state of things; for then we ought to keep a large standing army. you will of course percieve that this letter is not intended to be communicated to any body, but is confidentially for yourself. Accept my friendly and respectful salutations.
          
            Th: Jefferson
          
        